Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 15, 1976, convicting him of attempted grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and the facts, indictment dismissed, and case remitted to the Criminal Term for the purpose of entering an order in its discretion pursuant to CPL 160.50. This record reveals a failure of proof with respect to identification of the defendant as the perpetrator of the crime. That defect cannot be cured or waived by the defendant’s willful absenting of himself from the trial. Hopkins, J. P., Titone, Suozzi and Margett, JJ., concur.